DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-33, 35 and 44-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of U.S. Patent No. 11,082,627. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 28 of present Application ‘456 and claim 1 of Patent ‘627 discloses “An imaging method for use with an image sensor having a pixel array, the pixel array having a first subset of pixels and a second subset of pixels, the imaging method comprising: illuminating an environment with electromagnetic radiation… sensing electromagnetic radiation reflected from the environment with the pixel array of the image sensor during a frame capture period… commencing a plurality of integration periods within the frame capture period, the plurality of integration periods… a first integration period for the first subset of pixels… a second integration period for the second subset of pixels…”  Also, claim 28 of present Application ‘456 discloses “wherein electromagnetic radiation is pulsed during the plurality of integration periods; and wherein a length of the first integration period and a length of the second integration period are different”, and claim 1 of Patent ‘627 discloses “pulsing electromagnetic radiation during the plurality of integration periods; and wherein the first integration period is longer than the second integration period such that the first subset of pixels has a longer exposure time to the pulsed electromagnetic radiation than the second subset of pixels”.  Note that since claim 1 of Patent ‘627 discloses the first integration period is longer than the second integration period is similar to claim 28 of present Application ‘456 because claim 28 of present Application ‘456 mentions the length of first integration period is different from the length of second integration period.  Thus, claim 28 of present Application ‘456 is broader than claim 1 of Patent ‘627.  And thus, claim 28 of present Application ‘456 is anticipated by claim 1 of Patent ‘627.
Claim 29 of present Application ‘456 is similar to the combination of claims 2 and 3 of Patent ‘627 together since claim 2 of Patent ‘627 discloses the overlap of the first integration period and the second integration period, and claim 3 of Patent ‘627 discloses the single pulse of electromagnetic radiation over the plurality of integration periods.  Thus, claim 29 of present Application ‘456 is anticipated by the combination of claims 2-3 of Patent ‘627.
Claim 30 of present Application ‘456 is similar to the combination of claims 1 and 3 of Patent ‘627 since claim 1 of Patent ‘627 discloses “wherein the first integration period is longer than the second integration period such that the first subset of pixels has a longer exposure time to the pulsed electromagnetic radiation than the second subset of pixels”, and claim 3 of Patent ‘627 discloses a single pulse of electromagnetic radiation.  Thus, claim 30 of present Application ‘456 is anticipated by the combination of claims 1 and 3 of Patent ‘627.
Claim 31 of present Application ‘456 is similar to claim 4 of Patent ‘627.  Thus, claim 31 of present Application ‘456 is anticipated by claim 4 of Patent ‘627.
Claim 32 of present Application ‘456 is similar to claim 9 of Patent ‘627 since claim 9 of Patent ‘627 discloses emitting monochromatic pulses of electromagnetic radiation, and claim 32 of present Application ‘456 discloses the first pulse and second pulse are monochromatic pulses of electromagnetic radiation.  Thus, claim 32 of present Application ‘456 is anticipated by claim 9 of Patent ‘627.
Claim 33 of present Application ‘456 is similar to the combination of claims 9 and 11 of Patent ‘627 since claim 9 of Patent ‘627 discloses the electromagnetic radiation comprises plural monochromatic light pulses, and claim 11 of Patent ‘627 discloses electromagnetic radiation comprises illuminating the environment with a monochromatic light, thus, the plural pulses (first and second pulses) are from a same portion of the electromagnetic spectrum.  Thus, claim 33 of present Application ‘456 is anticipated by the combination of claims 9 and 11 of Patent ‘627.
Claim 35 of present Application ‘456 is similar to claim 1 of Patent ‘627 in that claim 1 of Patent ‘627 discloses “sensing electromagnetic radiation reflected from the environment with the pixel array of the image sensor”, wherein the electromagnetic radiation is captured in the first and second integration periods, and through subsequent periods or a duration of a "plurality of integration periods" for frame capture.  Thus, claim 35 of present Application ‘456 is anticipated by claim 1 of Patent ‘627.
Claim 44 of present Application ‘456 is similar to claim 5 of Patent ‘627.  Thus, claim 44 of present Application ‘456 is anticipated by claim 5 of Patent ‘627.
Claim 45 of present Application ‘456 is similar to claim 6 of Patent ‘627.  Thus, claim 45 of present Application ‘456 is anticipated by claim 6 of Patent ‘627.
Claim 46 of present Application ‘456 is similar to claim 7 of Patent ‘627.  Thus, claim 46 of present Application ‘456 is anticipated by claim 7 of Patent ‘627.
Claim 47 of present Application ‘456 is similar to claim 8 of Patent ‘627.  Thus, claim 47 of present Application ‘456 is anticipated by claim 8 of Patent ‘627.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,082,627 in view of Golan (US 2012/0105869). 
Regarding claim 34, claim 4 of Patent ‘627 does not disclose wherein the first pulse and the second pulse are monochromatic pulses from different portions of the electromagnetic spectrum such that the first pulse covers a different wavelength of electromagnetic radiation then the second pulse.  However, Golan teaches wherein the first pulse and the second pulse are monochromatic pulses from different portions of the electromagnetic spectrum such that the first pulse covers a different wavelength of electromagnetic radiation then the second pulse (paragraph [104], Golan discloses the emission of one or more light sources from monochromatic or multiple monochromatic light sources, wherein fig.8, the two light sources area from two different monochromatic light sources, thus two light pulses transmitting light of different spectrum, and paragraph [15], Golan discloses that many different light sources can be utilized and organized in any arrangement for providing light pulses of different colors or wavelengths to obtain monochromatic pulses from different portions of the electromagnetic spectrum).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claim 4 of Patent ‘627 and Golan together as a whole for providing a plurality of pulses of different wavelengths of the electromagnetic spectrum so as to permit efficient and accurate imaging of objects for inspection, metrology and process monitoring tasks for image sensors and image sensor applications.
Allowable Subject Matter
Claims 36-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488